Whitaker, Judge,
delivered the opinion of the court:
Plaintiff claims its costs for installing certain collateral «equipment and damages for delays due to bad weather.
*5321. Plaintiff’s claim for extra compensation for installing-collateral equipment is without merit. It has been paid the cost of purchasing it, but it claims in addition the cost of installation. This it is not entitled to.
All other considerations aside, plaintiff was told before it executed the contract that the amount specified in the contract covered only the purchase price of the equipment.. Plaintiff executed the contract with this understanding. The specifications are clearly susceptible of such a construction.
2. Plaintiff’s claim for damages for delays is also without merit. It was delayed by excessive rain, on account of which it asked for an extension of time. The extension was granted,, but not until after the work was over. When the request for the extension was first made, it was not refused or granted,, but plaintiff was told it had to complete the job within the contract time or the work might be taken away from it. This was probably using the “big stick” more than was-justified, but plaintiff had its remedy of appealing to the head of the department. It did not avail itself of this, remedy, but instead worked its men overtime. And now plaintiff asks the defendant to pay it for having done so.. The defendant neither expressly nor impliedly agreed to do so, and we know of no basis for requiring it to do so.
Plaintiff’s petition will be dismissed.
Howell, Judge; MaddeN, Judge; Littletok, Judge; and JoNes, Chief Judge, concur.